OrtoN, J.
This cause was, by consent of parties, argued and submitted as if a bill of exceptions, upon which the several alleged errors appeared, were on file and a part of the record, when in fact no bill of exceptions had as yet been *138returned; the learned counsel of the appellant suggesting that the return of the clerk of the circuit court was imperfect in this x’espect, and taking a rule upon the clerk to amend his return by transmitting to this court such bill of exceptions. The clerk has since returned that no bill of exceptions in this case was ever on file in his office.
We have, however, considered the questions raised, in anticipation of such amended return, and find no error in the rulings of the circuit court or in the record.
By the Court. — The judgment of the circuit court is affirmed, with costs.